FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-2671
                  _____________________________

DEPARTMENT OF REVENUE and
PORSHAUN WALKER,

    Appellants,

    v.

MICHAEL EADY BROWN,

    Appellee.
                  _____________________________


On appeal from the Division of Administrative Hearings.
J.D. Parrish, Judge.

                         April 20, 2018


PER CURIAM.

    As the result of a request from the Nevada Child Support
Enforcement Program to determine paternity and support for
minor child Z.W., the Florida Department of Revenue (the
“Department”) initiated the present paternity action.

     On January 20, 2017, the Department served Appellee,
Z.W.’s putative father, with a Notice of Administrative
Proceeding to Establish Paternity pursuant to section
409.256(4)(a)7.b., Florida Statutes. In April 2017, Appellee
received the results of a DNA test establishing that he was Z.W.’s
father.
     A hearing was held on the Department’s Proposed
Administrative Paternity and Support Order, where the
Department requested that Appellee be required to pay
retroactive child support for the period beginning twenty-four
months before Appellee was served with notice of the paternity
proceeding, the maximum amount allowed by section 61.30(17),
Florida Statutes. The Division of Administrative Hearings issued
a final support order on June 22, 2017, finding the minor child
had a need for support and Appellee had the ability to pay, and
ordering, inter alia, that Appellee pay retroactive support from
April 1, 2017 through June 30, 2017, based on the date Appellee
received notice of the DNA test results establishing his paternity
of Z.W.

     However, “the service date of the notice of paternity
proceeding . . . should be the operative date for administrative
proceedings in which the Department uses the bifurcated
procedure in section 409.256(4).” Dep’t of Revenue ex rel. Sorto v.
LaGree, 106 So. 3d 534, 537 (Fla. 1st DCA 2013). “Section
61.30(17), as well, supports using the service date of the notice of
paternity proceeding to determine the retroactive period.” Id. at
536.

     Here, the Department served Appellee with a Notice of
Administrative Proceeding to Establish Paternity pursuant to
section 409.256(4)(a)7.b., Florida Statutes, on January 20, 2017.
Therefore, the order should have calculated retroactive support
based on the service date of the paternity proceeding, not the
date that Appellee was given notice of the DNA test results.

     We reverse the final order and remand for a recalculation of
retroactive child support based on the date that Appellee was
served with notice of the paternity action.

    REVERSED and REMANDED.

B.L. THOMAS, C.J., and LEWIS and MAKAR, JJ., concur.




                                 2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Pamela Jo Bondi, Attorney General, Tallahassee; Carrie R.
McNair, Assistant Attorney General, Office of Child Support
Enforcement, Tallahassee, for Appellant Department of Revenue.

No appearance for Appellee.




                              3